Citation Nr: 9915370	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-07 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from September 1968 
to September 1970 and from September 1990 to September 1991.  

Service connection was denied for right ear hearing loss and 
PTSD by a May 1992 rating decision which became final as a 
result of the appellant's failure to file a notice of 
disagreement within one year after notification thereof.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  


FINDINGS OF FACT

1.  A May 1992 rating decision denied service connection for 
right ear hearing loss and PTSD, and that decision became 
final when the appellant did not timely file an appeal from 
the decision after receiving notification of the decision in 
June 1992.  

2.  Because the evidence received since the May 1992 rating 
decision with regard to the claim for service connection for 
right ear hearing loss is merely cumulative of the evidence 
previously considered, it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for right ear 
hearing loss.  

3.  The appellant has submitted significant evidence since 
the May 1992 rating decision that must be considered in order 
to fairly decide the merits of the claim of entitlement to 
service connection for PTSD.  




CONCLUSION OF LAW

1.  The evidence received by VA since the May 1992 rating 
decision with regard to the claim for service connection for 
right ear hearing loss is not new and material; therefore, 
that claim is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5108, 7105(c) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(d), 3.307, 3.309, 20.302(a) 
(1998).  

2.  The evidence received by VA since the May 1992 rating 
decision is new and material with regard to the claim for 
service connection for PTSD, and that claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 3.303(d), 20.302(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his right ear hearing loss began 
during his first period of active service, and that he has 
PTSD that developed as a result of his exposure to stressful 
events in Vietnam.  His initial claims for service connection 
for right ear hearing loss and PTSD were denied by a May 1992 
rating decision that became final when he did not file a 
timely appeal of the decision after receiving notification 
thereof in June 1992.  Except as otherwise provided, when a 
claim becomes final after an unappealed rating decision, the 
claim may not be thereafter reopened.  Should new and 
material evidence be presented or secured with respect to a 
claim that has been disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a).  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc), the United States Court of Veterans Appeals 
(Court) held that the two-step process set out in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), for reopening claims 
became a three-step process under the holding by United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  
the Secretary must first determine whether new and material 
evidence has been presented, which under 38 C.F.R. § 3.156(a) 
means evidence not previously submitted to agency decision 
makers which satisfies the following requirements: it bears 
directly and substantially upon the specific matter under 
consideration; it is neither cumulative nor redundant; and, 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim; second, if 
new and material evidence has been presented, immediately 
upon reopening the Secretary must determine whether, based 
upon all the evidence and presuming its credibility, the 
claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary must reopen the claim and "evaluate the merits of 
the veteran's claim in light of all the evidence, both old 
and new" after ensuring the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc).  For the limited 
purpose of determining whether to reopen a claim, the Board 
must accept the new evidence as credible and entitled to full 
weight.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last final denial of a claim.  Evans v. 
Brown, 9 Vet. App 273 (1996).  In this case, the appellant's 
claims for service connection for right ear hearing loss and 
PTSD were last finally denied by the May 1992 rating 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Right Ear Hearing Loss

The evidence of record at the time of the May 1992 rating 
decision included the appellant's service medical records 
from both periods of active service, which did not show any 
complaint or finding of hearing loss during the first period 
of service or within one year thereafter, but which showed 
hearing loss in the right ear at the time he was recalled to 
active duty in September 1990.  Decibel losses for the 
frequencies at 1000, 2000, 3000, and 4000 cycles per second 
(Hertz) in the right ear were 25, 35, 45, and 55, 
respectively, in September 1990, and were 25, 35, 40, and 55, 
respectively, in August 1991.  Service connection was denied 
for right ear hearing loss by the May 1992 rating decision on 
the basis that (1) hearing loss was not present during the 
appellant's first period of military service or within the 
first year after his separation from that period of service, 
(2) right ear hearing loss was present at the time the 
appellant entered his second period of active service, and 
(3) the service medical records pertaining to the second 
period of service did not demonstrate that the preexisting 
right ear hearing loss underwent an increase in service so as 
to conclude that the preexisting right ear hearing loss had 
been aggravated by the second period of service.  

The evidence submitted since the May 1992 rating decision 
includes a June 1995 VA audiology outpatient record which 
reported sensorineural hearing loss in both of the 
appellant's ears, and a September 1997 medical statement from 
a private physician that listed a diagnosis of bilateral 
hearing loss.  While this evidence is new, in that it was not 
previously of record, it is cumulative of the evidence 
considered in May 1992 because it only reveals that the 
appellant has right ear hearing loss, a fact that was evident 
in May 1992.  This new evidence does not show that the 
appellant's right ear sensorineural hearing loss was 
manifested until many years after his first period of 
service, or that the right ear hearing loss that preexisted 
his second period of active service was aggravated by that 
period of service.  

The Board finds that the appellant has not presented any 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of the claim the claim 
of entitlement to service connection for right ear hearing 
loss.  Accordingly, the claim for service connection for 
right ear hearing loss cannot be reopened, as the appellant 
has not submitted evidence that is both new and material.  
38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. § 3.156.  

II.  An Acquired Psychiatric Disorder

The evidence of record at the time of the May 1992 rating 
decision included the appellant's service medical records, 
which did not show any complaint or finding of any 
psychiatric disorder during the first period of service, and 
showed a complaint of nightmares and a diagnosis of dysthymia 
during the second period of service.  

Postservice medical considered by the RO in May 1992 included 
an October 1991 VA psychiatric examination report, in which 
the examiner stated that, while the appellant was voicing 
some of the symptoms of PTSD, it was his opinion that the 
appellant did not meet the criteria for a diagnosis of 
severe, persistent PTSD according to DSM-3R.  Service 
connection was denied for PTSD by the May 1992 rating 
decision on the basis that the evidence did not demonstrate 
that the appellant had chronic PTSD.  

The evidence submitted since the May 1992 rating decision 
includes the appellant's service personnel records, which 
show an MOS of independent fire crewman, principal duty as a 
gunner at one point in Vietnam, participation in the 1969 TET 
Counteroffensive, and the award of the Air Medal.  
Additionally, a report of VA hospitalization in August 1997 
diagnosed the appellant with PTSD, based on the appellant's 
reported stressors of combat service and being a prisoner of 
war for seven days, and a September 1997 medical statement 
from a private physician that included a diagnosis of chronic 
PTSD.  The Board finds that this evidence is significant and 
must be considered in order to fairly decide the merits of 
the appellant's claim for service connection for PTSD.  The 
evidence is new because it shows diagnoses of chronic PTSD 
and indicates that the appellant may have had combat 
experience, and that it is material because it raises the 
question of whether the evidence establishes that the 
appellant had combat service and, therefore, was exposed to 
stressful events in Vietnam.  Accordingly, the Board reopens 
the claim for service connection for PTSD on the basis that 
the appellant has submitted new and material evidence.  
38 U.S.C.A. §§ 5107, 5108, 7105(c); 38 C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for right ear 
hearing loss, the claim remains denied.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD.  



REMAND

Although the evidence of record does not support the 
appellant's contention that he was a prisoner of war in 
Vietnam, the service personnel records do suggest that he may 
have been in combat because he is listed as having 
participated in the 1969 TET Counteroffensive and he was 
awarded the Air Medal, which can signify combat service.  
Furthermore, while the VA psychiatrist in October 1991 opined 
that the appellant did not have severe, persistent PTSD, 
diagnoses since then have indicated severe, chronic PTSD.  
However, a diagnosis of PTSD will not be accepted by VA 
unless it can be ascertained that the appellant was exposed 
to stressors that could have caused the PTSD.  Unfortunately, 
the appellant has not yet responded to VA's request to 
furnish information that could assist in developing evidence 
of the existence of such stressors.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim under the provisions of 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a).  Given the 
possibility that the appellant may have had combat service in 
Vietnam and, therefore, was exposed to stressful events, the 
Board believes that another attempt should be made to 
obtained additional evidence that would be helpful in 
determining whether the appellant has PTSD that can be linked 
to traumatic events to which he was exposed during military 
service.  Therefore, this issue is remanded to the RO for the 
following actions:  

1.  The RO should request that the appellant 
provide a comprehensive statement containing as 
much detail as possible regarding the 
stressor(s) to which he alleges he was exposed 
to while in service.  The appellant should be 
asked to provide specific details of the 
claimed stressful events during service, such 
as dates, places, detailed descriptions of 
events, and any other identifying information 
concerning any other individuals involved in 
the events, including their names, ranks, units 
of assignment, or any other identifying detail.  
The appellant is advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he must be 
asked to be as specific as possible.  He should 
be informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be further 
advised that a failure to respond may result in 
an adverse action against his claim.  

2.  When this information has been obtained, it 
should be forwarded to U. S. Armed Services 
Center for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, along with copies of the 
appellant's service personnel records for 
verification of the incident or incidents which 
the appellant has reported as stressors.  Any 
information obtained is to be associated with 
the claims folder, and any additional 
development suggested by USASCRUR should be 
undertaken by the RO.  

3.  Following the above, the RO must make a 
specific determination, based upon the complete 
record, as to whether the appellant was exposed 
to the specific events claimed as stressors in 
service.  The RO must specifically render a 
finding as to whether the appellant engaged in 
combat with the enemy.  

4.  If, and only if, the RO determines that the 
record establishes the existence of the events 
claimed as stressors, then it should arrange 
for the appellant to be examined by a 
psychiatrist who has not previously examined 
him to determine the correct diagnosis of his 
psychiatric disorder.  The RO must specify, for 
the examiner, the stressor or stressors that it 
has determined are established by the record.  
The examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether the appellant was exposed 
to a stressor in service.  If a diagnosis of 
PTSD is appropriate, the examiner should 
specify whether each stressor found to be 
established by the RO was sufficient to produce 
PTSD; whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and, whether there is a link between 
the current symptomatology and one or more of 
the inservice stressors found to be established 
for the record by the RO and found to be 
sufficient to produce PTSD by the examiner.  
The examination report should include a 
complete rationale for all opinions expressed, 
and the diagnosis should be in accordance with 
DSM-IV(tm).  The entire claims folder and a copy 
of this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

